     Case 2:18-cv-00309-NT Document 12 Filed 12/10/18 Page 1 of 1             PageID #: 31



                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE




RALPH GRANT                                 )
                                            )
v.                                          ) CIVIL NO. 2:18-cv-00309-NT
                                            )
ERICKSON AND RALPH INC                      )
d/b/a                                       )
RALPH'S HOME SALES                          )




                                 ORDER OF DISMISSAL

         This action having been reported settled by counsel on October 10, 2018, and

counsel having failed to file the papers necessary to terminate the action as of record;

         Now therefore, pursuant to Local Rule 41.1(a) this action is DISMISSED with

prejudice and without costs, subject to the right of any party to move to reinstate the action

within one year if the settlement is not consummated.

         FOR THE COURT.

                                                  CHRISTA K. BERRY
                                                  CLERK

                                           By:

                                                  /s/ Melody Whitten
                                                  Deputy Clerk

Dated this 10th day of December, 2018.
